Citation Nr: 0300511	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  95-23 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
York, New York


THE ISSUES

Entitlement to service connection for bilateral hearing 
loss.

Entitlement to service connection for bilateral tinnitus.

Entitlement to service connection for right ear infection.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel



INTRODUCTION

The veteran had active service from January 1988 to May 
1990, and November 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 rating decision by 
the RO which denied service connection for residuals of 
ear infection.  The veteran filed a notice of disagreement 
in March 1993, and after issuance of a statement of the 
case in August 1993, timely perfected an appeal.

In her March 1993 notice of disagreement, the veteran 
requested a personal hearing at the RO.  However, in a 
letter received in July 1995, the veteran canceled her 
request for the hearing.  Under these circumstances, the 
Board deems the hearing request to be withdrawn, and will 
proceed with adjudication of the appeal.  See 38 C.F.R. § 
20.702(e) (2002).  

In the interest of clarity, the Board has divided the 
claim for service connection for residuals of ear 
infection into three separate issues as noted above.


FINDINGS OF FACT

1. All relevant evidence necessary for disposition of the 
veteran's appeal has been obtained and associated with 
the claims file.  

2. The veteran does not have a bilateral hearing loss 
disability for VA compensation purposes.

3. Bilateral tinnitus is not medically diagnosed.

4. Recurrent right ear infection is not medically 
diagnosed.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.385 (2002).

2. The criteria for service connection for bilateral 
tinnitus are not met.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).

3. The criteria for service connection for residuals of 
right ear infection are not met.  38 U.S.C.A. §§ 1101, 
1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.310 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2001).

In this regard, the Board notes that, during the course of 
this appeal, the RO obtained all pertinent VA and private 
treatment records identified by the veteran.   
Additionally, all facts have been sufficiently developed, 
and no further assistance to the veteran is required to 
comply with the duty to assist as mandated by the VCAA. 
In this regard, the Board notes that by virtue of the 
August 1992 rating decision, August 1993 Statement of the 
Case, as well as in a January 1997 Supplemental Statement 
of the Case, the RO informed the veteran about the 
regulations governing entitlement to service connection, 
and what the evidence must show to establish service 
connection for the disabilities at issue.  In a February 
1997 letter, the veteran was advised of attempts to obtain 
additional records, and notified of the additional 
evidence needed to support her claim for service 
connection.  The RO also requested records from the 
veteran's army reserve unit.

In a May 2001 VCAA letter, the RO advised the veteran of 
the VCAA and VA's duties.  The veteran was notified that 
her claim which had been previously denied as not well 
grounded, would be reviewed again under the VCAA.  The 
veteran was notified of what she could do to assist with 
her claim for service connection, and what evidence she 
needed to substantiate her claim.  This letter gave notice 
of what evidence the appellant needed to submit and what 
evidence VA would try to obtain.  The veteran was 
specifically advised that medical or lay evidence of 
current disability of residuals of ear infections, and 
medical evidence relating to the current disability of 
residuals of ear infections were required.  A Report of 
Contact, VA Form 119, dated November 2001, details that 
the May 2001 VCAA letter was sent to the veteran at her 
last known address in New York, with no response from the 
veteran.  The RO also noted that in November 2001, several 
unsuccessful attempts were made to contact the veteran by 
telephone at Fort Belvoir, as noted in a Request for 
Records, DA Form 543-R dated in March 1999 which showed 
her assignment to a reserve unit 299th Engineer Company out 
of Fort Belvoir, Virginia.  

By a December 2001 rating decision, the claim was reviewed 
in accordance with the VCAA, and by issuance of a 
supplemental statement of the case dated in March 2002, 
the veteran was again informed of the reasons for denial 
of the claim.  The Board also notes that all 
determinations sent to the veteran at her last known 
address in New York have not been returned by the United 
States Postal Service as undeliverable, and thus the 
veteran and her representative are presumed to have 
received these notifications.  See Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 
Vet. App. 62, 64-65 (1992) (discussing that the 
presumption of regularity of the administrative process 
applies to notices mailed by the VA)).  Additionally, the 
veteran and her representative have also been given ample 
opportunity to present further argument and evidence by 
notices dated in March 2002 and November 2002.

The Board is aware that in an October 1991 statement the 
veteran claimed her ear problems began in Germany, and 
those service medical records are not of record.  However, 
there is no indication that the most relevant (i.e., 
pertaining to current diagnosis or treatment for the 
claimed disabilities) records exist that have not been 
obtained.  In October 1991 the RO requested the complete 
service medical records (SMRs) from the National Personnel 
Records Center (NPRC).  In April 1992 the RO made another 
request for complete SMRs from 1988 to 1990, from the 
veteran's newly assigned unit, and the veteran was advised 
in June 1992.  Thus the RO has made repeated attempts to 
locate all relevant records.

Under the circumstances, the Board finds that the veteran 
has been provided with adequate notice of the evidence 
needed to successfully prove her claim and that there is 
no prejudice to her by appellate consideration of the 
claim at this time without another remand of the case to 
the RO for providing additional assistance to the veteran 
in the development of his claim as required by the VCAA or 
to give the representative another opportunity to present 
additional evidence and/or argument.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The record on appeal demonstrates 
the futility of any further evidentiary development and 
that there is no reasonable possibility that further 
assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

Factual Background

Review of the scant service medical records shows no 
complaints or findings of ear trouble.  The ears were 
normal on September 1987 enlistment examination, and the 
audiogram showed no puretone thresholds greater than 15 
decibels.  After her release from active duty in June 
1991, the veteran underwent VA examination in November 
1991.  She claimed service connection for an unrelated 
condition, and reported ear ache since Desert Storm.  On 
examination, the ears were noted as normal.

The veteran underwent a Quadrennial medical examination 
for retention in service in September 1993.  In her Report 
of Medical History, she responded yes to the question of 
whether she had or had ever had ear, nose, or throat 
trouble.  On the Report of Medical Examination of 
September 1993, the VA examiner noted the ears as normal.  
Notes included a reported history of tinnitus in the right 
ear and infection in right ear for one week.

Audiometric testing revealed pure tone thresholds, in 
decibels, as follows:





HERTZ




AVG
500
1000
2000
3000
4000
6000
RIGHT
0
0
0
0
0
0
0
LEFT
0
0
0
0
0
0
10

The veteran underwent VA examination in January 1996.  She 
complained of tinnitus, hearing loss, and severe right 
earache on coming back from Saudi-Arabia in 1991.  She 
reported occasional pain since then, constant otalgia, 
fluctuant hearing, and intermittent bilateral tinnitus, 
mostly in the right ear for a period of 1-2 years.  She 
described it as buzzing, with severity of 5-6 on a scale 
of 1-10.  She complained of frequent ear infections while 
in the military, and noise exposure from tanks and weapons 
in Saudi Arabia and from rifle range while in the 
reserves.  Her medical history was noted as otherwise 
unremarkable.

Objective evaluation of the auricle, external canal, 
tympanic membrane, tympanum, and mastoid were all noted to 
be within normal limits.  The examiner noted there was no 
infectious ear disease present, and also stated that no 
function was affected by any ear disease.  Diagnosis was 
recurrent right otalgia.

Speech audiometry revealed speech word recognition ability 
of 100 percent in both ears.  Audiology results were as 
follows:




HERTZ




AVG
500
1000
2000
3000
4000
6000
RIGHT
18
25
15
20
20
20
-
LEFT
06
10
5
10
5
5
-

As regards tinnitus, the examiner concluded that 
audiologic results indicated normal hearing and 
essentially normal middle ear function and no follow-up 
was indicated on the basis of the audiometric results.

The examiner summarized that bilateral hearing was within 
normal limits.  Suprathreshold word recognition scores 
were 100% bilaterally.  Acoustic immittance was consistent 
with normal middle ear pressure and compliance in both 
ears.  Acoustic reflexes were slightly elevated at 500 Hz 
bilaterally.  Acoustic reflex decay was negative for 
retrocochlear hearing loss at 1 KHz bilaterally.  Annual 
hearing evaluations were recommended.


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1101 (West 1991); 38 C.F.R. § 
3.303.  

Direct service connection requires a finding that there is 
a current disability that has a definite relationship with 
an injury or disease or some other manifestation of the 
disability during service. Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, 
there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  If a disability 
is not shown to be chronic during service, service 
connection may nevertheless be granted when there is a 
continuity of symptomatology post service.  38 C.F.R. § 
3.303(b).  

While the veteran is competent to provide evidence of 
visible symptoms, she is not competent to provide evidence 
that requires medical knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus where a 
determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required. 
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

For the purposes of applying VA laws, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when the speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  By some medical authorities, decibel thresholds of 
0 to 20 represent normal hearing and higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155 (1993).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case service 
connection must be denied. Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The overall evidence shows the veteran's bilateral hearing 
loss does not meet the criteria for a hearing loss 
disability under VA regulations.  Her speech recognition 
scores were 100 percent for both ears.  The auditory 
threshold for each of the frequencies was less than 26 
decibels.  Further, the veteran has been diagnosed as 
having normal hearing acuity in both ears.  The evidence 
does not show impaired hearing of either ear sufficient to 
meet the criteria required for service connection, under 
38 C.F.R. § 3.385, above, and fails to meet VA regulatory 
requirements to be recognized as a disability for VA 
purposes.

As regards the veteran's assertions of bilateral tinnitus 
and right ear infection, there is no competent medical 
evidence of record showing any in service or post service 
diagnoses of these conditions.  The January 1996 VA 
examiner noted all ear pathology was within normal limits, 
and concluded that there was normal audiologic testing and 
essentially normal middle ear function in both ears, with 
no recommended follow-up based on audiometric results.

The Board has considered the veteran's statements of a 
history of right ear infection and tinnitus in service, 
however, while the veteran is competent to provide 
evidence of visible symptoms, she is not competent to 
provide evidence that requires medical knowledge. See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus where 
a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required. 
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). In the 
absence of competent medical evidence of diagnosis or 
treatment of bilateral tinnitus or right ear infection, 
the Board finds that obtaining medical opinions as to the 
etiology of the asserted but yet undiagnosed conditions 
are unnecessary.  See 38 U.S.C.A. § 5103A  (West Supp. 
2002).

The veteran has not claimed that any condition at issue is 
the result of an "undiagnosed illness" addressed at 
38 C.F.R. § 3.317 (2002).  Rather, the argument is that 
she has these conditions-capable of diagnosis, but not 
diagnosed-as the result of ear infections in service.  

Accordingly, in the absence of any competent medical 
evidence showing a current disability that may be linked 
to military service as required for entitlement to service 
connection, service connection for the asserted 
disabilities is prohibited.  The claim has no legal merit, 
and it is denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Since the preponderance of the evidence is 
against the claims, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied.

Service connection for right ear infection is denied.  


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

